Citation Nr: 1733820	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for a lumbosacral spine strain ("back disorder"), to include as secondary to the service-connected osteochondritis dissecans of the left knee and a right knee strain ("bilateral knee disabilities").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to October 1990.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for a back disorder.

In June 2014 and February 2015, the Board remanded the issue for further evidentiary development.  In December 2016, the Board issued a decision that denied service connection for a back disorder.  The Veteran appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision denying service connection for a back disorder, and remanded it for action consistent with the terms of the JMR.

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An additional remand is required for a VA addendum opinion to fully address the etiology of the Veteran's claimed back disorder.

As noted above, in June 2014 and February 2015, the Board remanded the issue for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).
The June 2014 Board remand instructed the AOJ to 1) provide an addendum opinion as to whether it was at least as likely as not that the Veteran's back disorder was caused or aggravated by his service-connected bilateral knee disabilities, and as to whether it was at least as likely as not that the Veteran's back disorder began during service or was otherwise linked to service, to include the May 1988 motor vehicle accident (MVA); and to 2) readjudicate the Veteran's back claim.

As stated in the February 2015 Board remand, two VA addendum opinions were obtained in July and December 2014 in order to address whether the Veteran's back disorder was caused or aggravated by his service-connected bilateral knee disabilities.  However, the Board again remanded the issue to obtain an addendum opinion as to whether the Veteran's back disorder began during or was otherwise linked to service, and stated that the VA examiner "should address in-service treatment for back pain, to include treatment related to a motor vehicle accident in May 1988."

An April 2015 VA addendum opinion was obtained that stated that it as "less likely as not that the Veteran's current back problems are/were caused by the MVA."  However, while the examiner addressed the MVA, she did not address the other in-service back complaints or symptoms exhibited.  As such, the Board is remanding the claim as the April 2015 VA addendum opinion still does not adequately comply with the Board's June 2014 and February 2015 Board remands instructions.  Stegall, 11 Vet. App. at 271; see also, Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating any outstanding evidence, obtain a medical opinion from an appropriate VA examiner to determine the etiology of the Veteran's claimed back disorder.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*A February 1981 service treatment record (STR) reflecting a complaint of low back pain after lifting a heavy bucket, normal range of motion, and an assessment of muscle pain with spasm.

*A May 1987 reenlistment examination report reflecting a normal spine/musculoskeletal clinical evaluation and the Veteran's denial of recurrent back pain.

*May 1988 STRs reflecting an assessment of low back pain and a "whiplash injury" due to an MVA, and improved but continued numbness and sharp pain in the lower back.

*A January 1990 Medical Board examination report reflecting a normal spine/musculoskeletal clinical evaluation, and the Veteran's denial of recurrent back pain.

*A February 1991 VA examination report reflecting that the Veteran's back was within normal limits.

*A VA treatment record dated July 1991 reflecting a fall and complaint of low back pain.

*Private treatment records dated June 1992 reflecting a complaint of low back pain; a normal lumbar myelogram; and a computed tomography scan of the lumbar spine that was normal from L3-4 and L4-5, and revealed mild broad-based central bulging of the L5-S1 disc which did not efface the anterior border of the thecal sac and an L5 root that seemed large without entrapment or compression.

*VA treatment records dated from October 2004 to November 2004 that reflect an October 2004 MVA, after which the Veteran complained of low back pain; and x-rays revealing minimal anterior L4 and L5 spurring and minimal scoliosis.

*June 2005 VA treatment records reflecting a small firm area of swelling in the right low back and assessment of soft tissue swelling.

*The December 2010 VA examination report diagnosing the Veteran with lumbosacral spine strain, and reflecting the Veteran's statements of a gradual onset of low back pain after separation from service and no in-service injury to the lower back.

*The December 2014 appellate brief in which the Veteran contended continuity of symptomatology.

*The April 2015 VA addendum opinion addressing the May 1988 MVA, and noting current x-rays showing mild osteoarthritis.

After reviewing the claims file in its entirety, the examiner is asked to respond to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability had its onset during service or is otherwise related to his active military service, to include BUT NOT LIMITED TO the February 1981 complaint of low back pain and assessment of muscle pain with spasm; the May 1988 MVA; and the July 1991 post-service low back pain complaint.

*Also address the Veteran's reports of having had continuing back symptoms since service.  

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Readjudicate the Veteran's claim for service connection for a back disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


